IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs December 10, 2002

               STATE OF TENNESSEE v. ERIC ALONZO SMITH

                    Appeal from the Circuit Court for Montgomery County
                          No. 40100257     Michael R. Jones, Judge



                      No. M2002-01077-CCA-R3-CD - Filed April 8, 2003


The defendant, Eric Alonzo Smith, was convicted of driving on a revoked license, aggravated
robbery, and evading arrest. The trial court imposed concurrent sentences of 6 months, 8.5 years,
and 11 months, 29 days, respectively. In this appeal of right, the defendant asserts that the evidence
is insufficient to support the conviction for aggravated robbery. The judgments of the trial court are
affirmed.

                  Tenn. R. App. P. 3; Judgments of the Trial Court Affirmed

GARY R. WADE, P.J., delivered the opinion of the court, in which JERRY L. SMITH and JAMES
CURWOOD WITT, JR., JJ., joined.

Gregory D. Smith, Clarksville, Tennessee (on appeal), and Roger Nell, District Public Defender (at
trial), for the appellant, Eric Alonzo Smith.

Paul G. Summers, Attorney General & Reporter; Thomas E. Williams, III, Assistant Attorney
General; and Helen Young, Assistant District Attorney General, for the appellee, the State of
Tennessee.

                                             OPINION

       At approximately 11:30 p.m. on March 14, 2001, a man wearing a ski mask rolled up on his
forehead like a toboggan entered Scott's Market in Clarksville. The cashier, Cheryl Armstrong,
spoke to the man as he walked to the food section in the back portion of the market. Because the
store was otherwise empty, she watched carefully while the man passed the beer cooler and entered
the cash register area. According to Ms. Armstrong, the man simultaneously pulled down his ski
mask, pulled out a revolver, and ordered her to open the register. The defendant took approximately
$130 in cash and fled. Within five minutes of her call to the police, Ms. Armstrong learned that a
potential suspect was in custody. She was immediately able to identify the defendant as the
perpetrator even though she had not previously noticed that he wore a beard.
       At trial, Ms. Armstrong testified that she was able to get a good look at the defendant before
the robbery because the ski mask was rolled up to his brow line. She estimated that the defendant
was in the store for approximately three minutes before pulling down his mask and drawing his
weapon. She recalled that the defendant was wearing a "dark work suit" "[l]ike a uniform" and
"black and white sneakers."

        Officer Steven Hamilton of the Clarksville Police Department, who was located just south
of the market when he received the dispatch, observed a gray vehicle being driven by an individual
matching the description he had been given of the robbery suspect. Officer Hamilton testified that
as he turned around to follow, the gray vehicle turned onto a side street at a high rate of speed and
continued to accelerate even after the cruiser's lights and siren were activated. After traveling a short
distance, the vehicle was stopped and the driver fled on foot. According to Officer Hamilton, who
eventually caught the suspect, the defendant was wearing a dark work jacket when he was arrested
and wore only one brown shoe.

        Upon searching the defendant's car, Officer Hamilton discovered a black ski mask, a pair of
white sneakers, a second brown shoe, and two dollar bills. Later, while retracing the chase route,
he found $143 along the side of the roadway, several dollars more than had been reported stolen.
Officer Hamilton stated that the length of the chase was no more than one-quarter of a mile and that
he saw no other cars on the road during the chase. The cash found on the side of the road was in
one-, five-, and ten-dollar denominations, matching the denominations taken in the robbery.

        Officer Jeffrey K. Stanfill, also of the Clarksville Police Department, participated in the
investigation. He remembered that upon learning that Ms. Armstrong had identified him as the
robber, the defendant remarked,"The f------ bitch said it was me?" Officer Stanfill explained that
the defendant could not have known that the cashier was a female unless he had been in the market.

       Officer Stanfill discovered an older revolver near the place of the arrest. He described the
weapon as a "shiny . . . revolver, small caliber" loaded with five .38 caliber rounds. Officer Stanfill
acknowledged that the weapon "was kind of embedded slightly into the ground," explaining that the
ground was muddy due to rain.

        In this appeal, the defendant asserts that the evidence was insufficient to support a conviction
for aggravated robbery. He claims that because Ms. Armstrong did not notice that he had a beard
until she saw him at the scene of his arrest, her identification was not reliable. He also argues that
the evidence is insufficient to support his conviction because the amount of money discovered along
the roadway did not precisely match the amount listed as missing from Scott's Market. Further, the
defendant contends that when arrested, he was not wearing black and white sneakers, as the
perpetrator had been described by Ms. Armstrong.

       When considering a sufficiency question on appeal, the state is entitled to the strongest
legitimate view of the evidence and all reasonable inferences which might be drawn therefrom. State
v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). The credibility of the witnesses, the weight to be


                                                  -2-
given their testimony, and the reconciliation of conflicts in the proof are matters entrusted to the jury
as the trier of fact. Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978). When the
sufficiency of the evidence is challenged, the relevant question is whether, after reviewing the
evidence in the light most favorable to the state, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); State v.
Williams, 657 S.W.2d 405, 410 (Tenn. 1983). Because a verdict of guilt against a defendant
removes the presumption of innocence and raises a presumption of guilt, the convicted criminal
defendant bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992).

        Where the evidence is circumstantial in nature, the jury must find that the proof is not only
consistent with the guilt of the accused but inconsistent with his innocence. There must be an
evidentiary basis upon which the jury can exclude every other reasonable theory or hypothesis except
that of guilt. Pruitt v. State, 3 Tenn. Crim. App. 256, 460 S.W.2d 385, 390 (1970). The trial court
has the duty to charge the jury on the weight and significance of circumstantial evidence when it is
the only basis upon which the state's case rests. Bishop v. State, 199 Tenn. 428, 287 S.W.2d 49, 52
(1956). Like all other fact questions, the determination of whether all reasonable theories or
hypotheses are excluded by the evidence is primarily a jury question. State v. Tharpe, 726 S.W.2d
896 (Tenn. 1987); Marable v. State, 203 Tenn. 440, 313 S.W.2d 451, 457 (1958).

        To obtain a conviction for aggravated robbery, the state must prove that the defendant
committed a robbery "with a deadly weapon or by display of any article used or fashioned to lead
the victim to reasonably believe it to be a deadly weapon." Tenn. Code Ann. § 39-13-402(a)(1)
(1997). Robbery is defined as "the intentional or knowing theft of property from the person of
another by violence or by putting the person in fear." Tenn. Code Ann. § 39-13-401(a) (1997).

        Here, the cashier made a positive identification of the defendant. Prior to the robbery, she
had an opportunity to become familiar with his appearance. The robber took approximately $130
from the cash register, roughly the same amount recovered near the scene of the arrest. The
defendant was driving near the market only minutes after the robbery and fled at a high rate of speed
when seen by Officer Hamilton. The defendant had dark clothing and was wearing only one shoe
when he was arrested, suggesting that he may have tried to change shoes after the robbery. Officers
discovered a black ski mask and shoes fitting the description provided by Ms. Armstrong inside the
defendant's car. A revolver, the type of weapon used by the perpetrator, was found on the ground
near the scene of the arrest. The jury accredited the testimony of the state's witnesses and resolved
inconsistencies in the proof, as was its prerogative. See State v. Summerall, 926 S.W.2d 272, 275
(Tenn. Crim. App. 1995). In our view, the evidence was sufficient for a rational trier of fact to have
found beyond a reasonable doubt that the defendant committed the crimes.




                                                  -3-
Accordingly, the judgments of the trial court are affirmed.



                                              ___________________________________
                                              GARY R. WADE, PRESIDING JUDGE




                                        -4-